Exhibit 10.9

Technical Service Contract

 

Party A: Leshare Star (Beijing) Technology Co., Ltd.

 

Party B: Beijing Xiaomi Technology Co., Ltd.

 

In this Contract, Party A hereby entrusts Party B to provide network activities
related to technical services and pay corresponding service fees. Through
friendly consultation on an equal footing and on the basis of truly and fully
expressing their respective wishes, and in accordance with the Contract Law of
the People’s Republic of China, both parties hereby enter into the following
agreement and jointly abide by it.

 

Article 1 Contents of technical services entrusted by Party A to Party B

 

Party B shall provide Party A with the project of online game battle platform,
the project of blockchain shopping mall with accumulated reward points, the
construction of video media resources library, social e-commerce V3.0, AI
intelligent recommendation engine and data warehouse. Except as expressly
indicated in this Contract, all relevant parameters of the service shall be
subject to those mutually confirmed by both parties in the process of the
purchase and provision of the service.

 

Article 2 Party B shall complete the technical services in accordance with the
following requirements

 

1.Service location: Beijing;

 



2.Service progress: It shall be performed according to the provisions in the
project proposal.

 

Article 3 Technical service fees and method of payment

 

1.Technical service fees: 191 million yuan

 

2.Method of payment: Payment shall be made according to the progress of project
proposal

 

Payment account information:

 

1)Account name: Beijing Xiaomi Technology Co., Ltd.

 

2)Bank of deposit: China Construction Bank Co., Ltd. Beijing Baofusi Branch

 

3)Account number: 11001141300052507840

 



 

 

 





Article 4 Rights and obligations of both parties

 

Party A:

 

1.Party A shall have the right to receive relevant technical support and
services provided by Party B to meet Party A’s needs within the time limit
agreed upon by both parties.

 

2.Party A shall abide by the Measures for the Security Protection and Management
of International Networking of Computer Information Networks, the Interim
Provisions of the People’s Republic of China on the Administration of
International Networking of Computer Information Networks, the Regulations of
the People’s Republic of China on the Security Protection of Computer
Information Systems, the Telecommunications Regulations of the People’s Republic
of China and the Measures for the Administration of Internet information
services as well as other relevant laws, regulations and provisions of the
state, and shall not engage in any illegal business activities. Party A shall be
solely liable for any political liability and legal liability arising from its
operating behaviors and information released and meetings held through the
service platform in violation of the above provisions;

 

3.Party A shall have the right to require Party B to deliver the service
achievements of each stage according to the service progress and conduct
acceptance inspection as agreed;

 

Party B:

 

1.Party B shall provide Party A with technical services which meet Party A’s
requirements as agreed in this Contract, and shall be obliged to carry out daily
development and maintenance of each system as planned, and ensure the normal
implementation of the service progress. If the technical services are
interrupted or delayed due to reasons not attributable to Party A, Party B shall
give a timely notice to Party A. In case of any interruption caused by an
emergency or unexpected event beyond Party B’s ability to foresee or control it,
Party B shall communicate with Party A within one (1) day after the occurrence
of such circumstance, make negotiation for settlement, and both parties shall
cooperate with each other to resume normal operation as soon as possible;

 

2.Party B shall ensure the accuracy and rapidity of data analysis and processing
in accordance with the standards required by Party A.

 

3.Party B shall deliver the service achievements of each stage according to the
technical service progress and cooperate with Party A for acceptance inspection.
If it fails to pass the acceptance inspection, Party B shall make modifications
as required by Party A until the acceptance inspection is passed.

 

4.Party B and its staff shall not use the relevant contents related to Party A
for any commercial purposes or disclose them to any third party, so as to ensure
that no damage will be done to Party A’s business interests. Party B shall keep
all kinds of data and business data of Party A confidential in accordance with
relevant documents and work requirements of Party A.

 

Article 5 The modifications of this Contract shall be agreed by both parties
through consultation and determined in written form.

 

2

 

 

Article 6 Confidentiality clause: The business information and customer data of
Party A exposed to Party B in the performance of this Contract are proprietary
to Party A, and Party B shall be strictly responsible for the confidentiality of
the business information and customer data of Party A obtained in the process of
the performance of the cooperation contract. Party B shall ensure the security
of its systems and software, and shall not disclose or transfer such information
to any third party (including but not limited to its affiliated companies or
group companies) or permit any third party to use such information without the
prior written consent of Party A, except as otherwise mandatory by law. If Party
B or its employees violate the provisions in this article, Party A shall have
the right to immediately terminate this cooperation contract and require Party B
to compensate Party A and Party A’s customers for all direct losses incurred
thereby. This clause shall not become invalid due to the dissolution,
termination or modification of this cooperation contract.

 

Article 7 Intellectual property rights

 

1.All intellectual property rights arising out of Party B’s technical services
shall be owned by Party A.

 

2.Unless otherwise provided in this Contract, the existing trademarks, service
marks, trade names and logos of both parties shall remain the respective
property of each party. Except for matters in connection with the project,
neither party shall use the above materials for any purpose other than as agreed
in this Contract without the written consent of the other party to this
Contract.

 

Article 8 Dissolution of this Contract

 

If this Contract is dissolved under the following circumstances, the party
requesting such dissolution shall notify the other party in written form seven
(7) days in advance:

 

1.Both parties agree to dissolve this Contract through consultation;

 

2.Both parties fail to renew this Contract upon expiration of the contract term;

 

3.If one party loses its subject qualification, such as being cancelled or going
into bankruptcy or liquidation procedure, the other party shall have the right
to dissolve this Contract, except for reorganization, name change, division or
merger with a third party;

 

4.If either party fails to perform or violates its obligations under this
contract and still fails to perform the obligations or fails to take remedial
measures after a certain time limit is given by the other party, which makes it
impossible for the other party to realize the expected benefits under this
Contract or makes it unnecessary to continue to perform this Contract, the other
party shall have the right to dissolve this Contract;

 

5.If either party commits fraud, coercion or violence or other means in the
execution or performance of this Contract, the other party may dissolve this
Contract and have the right to claim damages from the other party;

 

3

 

 



6.Either party may require the dissolution of this Contract due to force majeure
or accidents that render the continuous performance of this Contract impossible
or unnecessary.

 

Upon dissolution of this Contract, both parties shall terminate their rights and
obligations under this Contract, provided that the obligations to be performed
by either party prior to the dissolution of this Contract shall still be
performed. Except in the case where the dissolution of this Contract is caused
by force majeure or accidents, the party causing the dissolution of this
Contract shall compensate the other party for the losses caused by the
dissolution of this Contract.

 

Article 9 Liabilities for breach of contract

 

1.If Party A is unable to obtain the corresponding services due to the reasons
attributable to Party B, Party A shall have the right to request Party B to pay
the liquidated damages equal to 20% of the total contract amount. If Party A
suffers economic losses due to the reasons attributable to Party B, both parties
shall make consultation for settlement, and Party B shall compensate Party A for
the actual losses incurred thereby;

 

2.If Party A fails to pay Party B the technical service fees on time, Party B
shall have the right to claim the overdue fine from Party A. Such overdue fine
shall be calculated on a daily basis according to the deposit interest of the
bank for the corresponding period;

 

3.If Party A violates its obligations under this Contract and causes losses to
Party B, Party A shall compensate Party B for the actual losses incurred
thereby, including but not limited to the damage to Party B’s system. In
addition, Party B shall have the right, as the case may be, to suspend the
service provided to Party A according to the provisions of this Contract until
the problem is solved, and Party A shall be liable for any loss incurred thereby
on its own.

 

Article 10 Disclaimer

 

1.If the normal operation of the network is affected by either party due to the
government ban, strike, and the changes in the current effective applicable laws
or regulations, flood, fire, explosion, lightning, earthquake, storm, power
failure, communications line interruption, vandalism, hacker attack, computer
virus invasion or attack, telecom department technology, policy, government
regulation, etc as well as other unforeseeable, unavoidable and insurmountable
and uncontrollable force majeure events, neither party shall be liable for
failure to perform this Contract in whole or in part or delay in the performance
of this Contract. However, the party affected by the force majeure event shall,
within three days from the date of the occurrence of the force majeure event,
notify the other party of the event in writing and, within five days from the
date of the occurrence of the event, submit to the other party a certificate of
its failure to perform this Contract in whole or in part or delay in the
performance of this Contract. The party suffering from force majeure shall take
all necessary measures to reduce the loss and, after the event is eliminated,
make consultation to resume the performance of this Contract, unless such
performance becomes impossible or unnecessary;

 

4

 

 



2.During the performance of this Contract, Party B shall not be liable for any
loss caused to Party A or other parties due to the fault or delay of a third
party. Party B shall be fully liable for the losses of any third party
indirectly receiving Party B’s services through Party A.

 

Article 11 Any dispute arising from the performance of this Contract by both
parties shall be settled through negotiation or mediation.

 

If consultation or mediation fails, the second method as follows shall be
adopted for disposal:

 

1.It shall be submitted to Beijing Arbitration Commission for arbitration;

 

2.A lawsuit shall be brought to the people’s court where this Contract is
signed.

 

Article 12 Both parties agree that other matters related to this Contract shall
include (If not, “None” shall be filled in):

 

None

 

Article 13 Appendix

 

Both parties agree that during the validity period of this Contract, if there
are any matters not covered herein, supplementary explanations can be made in
the form of appendix, which shall have the same legal effect as this Contract
after both parties affix signature and seal it.

 

Article 14 This contract is signed in Chaoyang District, Beijing, China.

 

Article 15 This Contract is made in duplicate, with each party holding one copy.
It shall come into force upon being signed and sealed by both parties and have
the same legal effect.

 

5

 

 



Party A: Leshare Star (Beijing) Technology Co., Ltd.

 

(Seal)

 

Special seal of Leshare Star (Beijing) Technology Co., Ltd. for contractual uses

 

Legal representative / Entrusted agent:

 

(Signature)

 

Date:___Month _Day __Year

 

Party B: Beijing Xiaomi Technology Co., Ltd.

 

(Seal)

 

Beijing Xiaomi Technology Co., Ltd.

 

Legal representative / Entrusted agent:

 

(Signature)

 

Date: _Month _Day _Year

 

 

6



 

